EXHIBIT 10.1

AMENDMENT NO. 1
TO THIRD AMENDED AND RESTATED NOTE PURCHASE AND SHELF AGREEMENT
 
 
This AMENDMENT NO. 1 TO THIRD AMENDED AND RESTATED NOTE PURCHASE AND SHELF
AGREEMENT is made as of September 30, 2011 (this “Amendment”), among NN, INC., a
Delaware corporation (the “Company”), certain of its subsidiaries named below
(the “Guarantors” and collectively with the Company, each an “Obligor”), The
Prudential Insurance Company of America (together with its successors and
assigns, “Prudential”) and the other holders of the Notes from time to time
party to the Note Agreement (as defined below) (collectively, and together with
their successors and assigns, the “Noteholders”).
 
WITNESSETH:
 
   WHEREAS, the Company, the Guarantors and the Noteholders are parties to a
certain Third Amended and Restated Note Purchase and Shelf Agreement, dated as
of December 21, 2010, (as heretofore amended, restated, supplemented or
otherwise modified from time to time, the “Note Agreement”);
 
WHEREAS, the Company has requested that the Noteholders amend Section 10.4 of
the Note Agreement to decrease the Fixed Charge Coverage Ratio for a specified
period;
 
                    WHEREAS, the Noteholders desire to amend Section 10.4 as
requested by the Company;
 
WHEREAS, the parties desire to amend the terms of the Note Agreement on the
terms set forth herein;
 
NOW THEREFORE, in consideration of the premises contained herein and other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Company, the Guarantors and the Noteholders do hereby agree as
follows:
 
SECTION 1.  
     DEFINED TERMS.

 
Each term used and not otherwise defined herein shall have the meaning ascribed
to such term in the Note Agreement.
 
SECTION 2.  
     AMENDMENT TO NOTE AGREEMENT.

 
   2.1            Amendments to Section 10.4.  Section 10.4 of the Note
Agreement is hereby amended by replacing such Section in its entirety with the
following:
 
Section 10.4    Fixed Charge Coverage Ratio:  The Company shall not suffer or
permit as of the last day of any fiscal quarter the Fixed Charge Coverage Ratio
to be less than (i) 1.00 to 1.00 for the periods ending September 30, 2011,
December 31, 2011, March 31, 2012, June 30, 2012, and September 30, 2012 and
(ii) 1.25 to 1.00 for the periods ending December 31, 2012 and thereafter;
provided, further, that at all times during the period commencing September 30,
2011 and ending on September 30, 2012, the Total Commitment Amount (as defined
in the Credit Agreement) must exceed the sum of the aggregate outstanding
principal amount of all Revolving Loans (as defined in the Credit Agreement)
plus the Letter of Credit Exposure (as defined in the Credit Agreement) plus the
Swing Line Exposure (as defined in the Credit Agreement) by an amount no less
than Ten Million Dollars ($10,000,000).
 
 
 

--------------------------------------------------------------------------------

 
      SECTION 3.  
   REPRESENTATIONS AND WARRANTIES.

 
    Each Obligor hereby represents and warrants to the Noteholders as follows:
 
3.1          This Amendment. This Amendment has been duly and validly executed
by an authorized officer of such Obligor and constitutes the legal, valid and
binding obligation of such Obligor enforceable against such Obligor in
accordance with its terms.  The Note Agreement, as amended by this Amendment,
remains in full force and effect and remains the valid and binding obligation of
such Obligor enforceable against such Obligor in accordance with its terms.
 
3.2           Power and Authority.  The execution, delivery and performance by
such Obligor of this Amendment (i) are within such Obligor’s power and
authority; (ii) have been duly authorized by all necessary corporate and
shareholder action; (iii) are not in contravention of any provision of such
Obligor’s certificate of incorporation or bylaws or other organizational
documents; (iv) do not violate any law or regulation, or any order or decree of
any Governmental Authority; (v) do not conflict with or result in the breach or
termination of, constitute a default under or accelerate any performance
required by, any indenture, mortgage, deed of trust, lease, agreement or other
instrument to which such Obligor or any of its Subsidiaries is a party or by
which such Obligor or any such Subsidiary or any of their respective property is
bound; (vi) do not result in the creation or imposition of any Lien upon any of
the property of such Obligor or any of its Subsidiaries; and (vii) do not
require the consent or approval of any Governmental Authority or any other
person.
 
3.3          No Default or Event of Default.  No Default or Event of Default now
exists under the Note Agreement and, upon the effectiveness of this Amendment,
no Default or Event of Default will be existing and no Default or Event of
Default will occur as a result of the effectiveness of this Amendment.
 
3.4          Restatement of Representations and Warranties.  Upon the
effectiveness of this Amendment, the representations and warranties of such
Obligor contained in the Note Agreement, as amended by this Amendment, and the
other Financing Documents will be true and correct in all material respects on
and as of the date of this Amendment, except for representations and warranties
that were given as of a specific earlier date (which remain true and correct as
of such earlier date) or representations and warranties which became inaccurate
solely as a result of changes permitted under the Note Agreement.
 
SECTION 4.  
   CONDITIONS TO EFFECTIVENESS

 
               This Amendment shall become effective as of the time on which
each of the following conditions precedent shall have been fulfilled:
 
4.1            This Amendment.  The Noteholders shall have received from each
Obligor and each other Noteholder an original counterpart of this Amendment, in
each case, executed and delivered by a duly authorized officer of such Obligor
or such Noteholder, as the case may be.
 
4.2            Amendment to Credit Agreement.  The Obligors shall have delivered
to the Noteholders a fully effective (except for any condition to effectiveness
to be satisfied by delivery of this Amendment) amendment to the Credit
Agreement, in form and substance satisfactory to the Noteholders, incorporating
in substance the amendments set forth in Section 2 of this Amendment (the
“Credit  Agreement Amendment”).
 
4.3            Amendment Fee.  The Obligors shall have paid each Noteholder the
amendment fee payable to such Noteholder as set forth on Exhibit A hereto.
 
 
2

--------------------------------------------------------------------------------

 
4.4           Other Fees and Expenses.  The Obligors shall have paid all other
reasonable outstanding costs, expenses and fees of the Noteholders and its
advisors, service providers and legal counsels incurred in connection with the
documentation of this Amendment, in each case, to the extent invoiced.
 
4.5           Other Documents.  The Agent shall have received such other
documents, instruments or other materials as it shall have reasonably requested.
 
SECTION 5.  
           REAFFIRMATIONS AND ACKNOWLEDGMENTS.

 
5.1            Reaffirmation of Guaranty.  Each Guarantor consents to the
execution and delivery by the Company of this Amendment and jointly and
severally ratify and confirm the terms of its Guaranty of the Obligations of the
Company arising under Section 23 of the Note Agreement.  Each Guarantor
acknowledges that, notwithstanding anything to the contrary contained herein or
in any other document evidencing any indebtedness of the Company to the
Noteholders or any other obligation of the Company, or any actions now or
hereafter taken by the Noteholders with respect to any obligation of the
Company, Section 23 of the Note Agreement (i) is and shall continue to be a
primary obligation of the Guarantors, (ii) is and shall continue to be an
absolute, unconditional, joint and several, continuing and irrevocable guaranty
of payment, and (iii) is and shall continue to be in full force and effect in
accordance with its terms.  Nothing contained herein to the contrary shall
release, discharge, modify, change or affect the original liability of the
Guarantors under Section 23 of the Note Agreement.
 
5.2            Acknowledgment of Perfection of Security Interest. Each Obligor
hereby acknowledges that, as of the date hereof, the security interests and
liens granted to the Collateral Agent and the Noteholders under the Note
Agreement, the Pledge Agreements and the other Financing Agreements are in full
force and effect, are properly perfected and are enforceable in accordance with
the terms of the Note Agreement and the other Financing Agreements.
 
    SECTION 6.  
           MISCELLANEOUS.

 
6.1            Governing Law. This Amendment shall be governed by, and construed
in accordance with, the internal laws of the State of New York and all
applicable federal laws of the United States of America.
 
6.2            Severability. Any provision of this Amendment which is prohibited
or unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this
Amendment.
 
6.3            No Novation.  This Amendment is not intended by the parties to
be, and shall not be construed to be, a novation of the Note Agreement or an
accord and satisfaction in regard thereto.
 
6.4            Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto and separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, and all
of which taken together shall constitute but one and the same instrument.
 
6.5            Headings. Section headings used in this Amendment are for the
convenience of reference only and are not a part of this Amendment for any other
purpose.
 
6.6            Negotiations. Each Obligor acknowledges and agrees that all of
the provisions contained herein were negotiated and agreed to in good faith
after discussion with the Noteholders and reviewed by counsel for such Obligor.
 
 
3

--------------------------------------------------------------------------------

 
6.7            Expenses; Agreement With Respect to the Senior Notes Indenture.
The Obligors shall be responsible for all reasonable costs, expenses and fees of
the Noteholders and its advisors, service providers and legal counsels incurred
in connection with the documentation of this Amendment.  To the extent any
Lender (as defined in the Credit Agreement), solely in its capacity as a Lender
under the Credit Agreement, is compensated or will be compensated for executing
and delivering the Credit Agreement Amendment, whether by fee, increased yield
or otherwise, the Obligors shall provide the Noteholders with at least the
equivalent economic consideration (it being understood that the forgoing
sentence shall in no way be deemed to constitute a consent on the part of the
Noteholders for any such additional compensation to such Persons).
 
6.8            Nonwaiver. Other than as provided in Section 2 and above, the
execution, delivery, performance and effectiveness of this Amendment shall not
operate as, or be deemed or construed to be, a waiver: (i) of any right, power
or remedy of the Noteholders under the Note Agreement (as amended by this
Amendment) or any other Financing Agreement, or (ii) any term, provision,
representation, warranty or covenant contained in the Note Agreement (as amended
by this Amendment) or any other Financing Agreement.  None of the provisions of
this Amendment shall constitute, be deemed to be or construed as, a waiver of
any Default or Event of Default under the Note Agreement (as amended by this
Amendment).
 
6.9            Reaffirmation.  Each Obligor hereby (i) ratifies and reaffirms
all of its payment and performance obligations, contingent or otherwise, under
the Note Agreement (as amended by this Amendment) and each other Financing
Agreement to which it is a party (including, without limitation, any Guaranty of
Payment) and (ii) ratifies and reaffirms its grant of security interests and
Liens under such documents and confirms and agrees that such security interests
and Liens hereafter secure all of the Obligations.
 
6.10           Binding Nature.  This Amendment shall be binding upon and inure
to the benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns.
 
6.11           Entire Understanding.  This Amendment sets forth the entire
understanding of the parties with respect to the matters set forth herein, and
shall supersede any prior negotiations or agreements, whether written or oral,
with respect thereto.
 
6.12           Financing Agreement.  This Amendment is a Financing Agreement.
 
[Signatures Follow on Next Page]
 

 
 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers or agents thereunto duly authorized as of
the date first written above.
 
                                                                BORROWER:


                                                                NN, Inc.




By:  _______________________________                                                    
Name: James H. Dorton
 
 Title: Vice President – Corporate Development and  Chief Financial Officer





GUARANTORS:
 
Industrial Molding Corporation, as successor by merger to Industrial Molding
Group, L.P.




By: _______________________________                                                               
Name: James H. Dorton
Title: Treasurer




The Delta Rubber Company




By: ________________________________                                                               
Name: James H. Dorton
Title: Treasurer




Whirlaway Corporation




By:  ________________________________                                                              
Name: James H. Dorton
Title: Treasurer




Triumph LLC




By:  _________________________________                                                              
Name: James H. Dorton
Title: Treasurer
 
 


 
 

--------------------------------------------------------------------------------

 


                                                        NOTEHOLDERS:


The Prudential Insurance Company
 of America






By:  __________________________________                                                              
Name:  Billy Greer
Title:   Senior Vice President






Prudential Retirement Insurance and Annuity Company


 
By:
Prudential Investment Management, Inc., as investment manager





By:  __________________________________                                                                   
Name:  Billy Greer
Title:   Senior Vice President






American Bankers Life Assurance Company of Florida, Inc.


 
By:
Prudential Private Placement Investors, L.P., as Investment Advisor

 
By:
Prudential Private Placement Investors, Inc., as its General Partner





By: ___________________________________                                                                    
Name:  Billy Greer
Title:   Senior Vice President





[SIGNATURE PAGE TO FIRST AMENDMENT TO THIRD AMENDED AND RESTATED NOTE AGREEMENT]


 
 

--------------------------------------------------------------------------------

 



Farmers New World Life Insurance Company


 
By:
Prudential Private Placement Investors, L.P., as Investment Advisor

 
By:
Prudential Private Placement Investors, Inc., as its General Partner





By: ____________________________________                                                                    
Name:  Billy Greer
Title:   Senior Vice President




Union Security Insurance Company


 
By:
Prudential Private Placement Investors, L.P., as Investment Advisor

 
By:
Prudential Private Placement Investors, Inc., as its General Partner





By: ____________________________________                                                                    
Name:  Billy Greer
Title:   Senior Vice President


 


 


 


 



[SIGNATURE PAGE TO FIRST AMENDMENT TO THIRD AMENDED AND RESTATED NOTE AGREEMENT]


 
 

--------------------------------------------------------------------------------

 
Exhibit A

Noteholder
Wiring Instructions
Original Par
Amendment Fee
 
The Prudential Insurance Company of America
JPMorgan Chase Bank
New York, NY
ABA No.:  021-000-021
Account Name:  Prudential Managed Portfolio
Account No.:  P86188 (please do not include spaces)
Re:  NN, Inc. Fees, PPN 629337A@3
 
 
$20,000,000
 
$1,714.29
 
Prudential Retirement Insurance and Annuity Company
JP Morgan Chase Bank
New York, NY
ABA No. 021000021
Account Name:  PRIAC
Account No. P86329 (please do not include spaces)
Re:  NN, Inc. Fees, PPN 629337A@3
 
 
$10,350,000
 
$887.14
 
American Bankers Life Assurance Company of Florida
JP Morgan Chase Bank
ABA No.:  021000021
Account No.:  9009000200
Name:  Private Placement Income
O.B.I.:  G09888
Re:  NN, Inc. Fees, PPN 629337A@3
 
 
$3,600,000
 
$308.57
 
Union Security Insurance Company
M&I Marshall & Ilsley Bank
Milwaukee, WI
ABA No.:  075000051
DDA Account No.:  27006
Account Name:  General Trust Fund
For further credit to Account No.:  89-0035-76-9
Account Name:  Union Security Prudential Private Placements
Re:  NN, Inc. Fees, PPN 629337A@3
 
 
$3,000,000
 
$257.14
 
Farmers New World Life Insurance Company
JPMorgan Chase Bank
New York, NY
ABA No.:  021000021
Account No.:  9009000200
Account Name:  SSG Private Income Processing
For further credit to Account P58834 Farmers NWL
Re:  NN, Inc. Fees, PPN 629337A@3
 
$3,050,000
 
$261.43



 
 
 




 
 

--------------------------------------------------------------------------------